—Judgment, Supreme Court, Bronx County (William Wallace, III, J.), rendered August 4, 1993, convicting defendant, after a jury trial, of robbery in the second degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a persistent felony offender, to concurrent prison terms of 10 years to life and one year, respectively, unanimously affirmed.
Defendant argues that the court erred in admitting irrelevant evidence of the complainant’s "religious conversion” and his work with a Christian ministry. We find, contrary to the People’s argument, that this claim has been preserved, and we *276agree this testimony should have been stricken (People v Mercado, 188 AD2d 941, 944; Richardson, Evidence § 387, at 367 [Prince 10th ed]). We nevertheless conclude that reversal is not warranted in light of the overwhelming evidence of defendant’s guilt, which included police testimony which amply corroborated the complainant’s testimony (People v Blair, 173 AD2d 172, 173, lv denied 78 NY2d 1009). Defendant failed to preserve his argument concerning the court’s supplemental instructions, and we decline to review it in the interest of justice. Were we to review it, we would find it without merit. Reading the charge as a whole, the court conveyed the correct standard to the jury (People v Coleman, 70 NY2d 817). Concur—Rosenberger, J. P., Rubin, Kupferman, Asch and Williams, JJ.